Citation Nr: 1756017	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  16-35 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for psoriasis, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1963 to April 1991, to include service in Vietnam.  He also had service in the U.S. Naval Reserve.  His decorations include the Combat Action Ribbon, the Bronze Star Medal with Combat "V," and the Vietnam Service Medal with four stars.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the appeal is current with the RO in Atlanta, Georgia.

In November 2015, while the Veteran's appeal was pending, the RO in Atlanta granted service connection for "dermatitis (claimed as psoriasis)."  Thereafter, however, the Veteran, through his attorney, continued to pursue service connection for psoriasis per se.  See VA Form 21-0958, Notice of Disagreement (NOD), received in February 2016.  A Statement of the Case (SOC) addressing service connection for psoriasis was issued in July 2016, and a timely VA Form 9 (Appeal to Board of Veterans' Appeals) was filed later that month.  As such, the issue is properly before the Board.  See 38 U.S.C. § 7105 (2014).

In a May 2017 decision, the Board denied the claim for an initial compensable rating for service-connected bilateral hearing loss, and granted service connection for degenerative disc disease of the lumbar spine with associated radicular symptoms in the bilateral lower extremities.  The Board also remanded the current issue on appeal for further development.  

In June 2017, the Veteran's attorney filed a NOD with respect to a June 2016 rating decision that denied service connection for a bilateral ankle condition.  Later that same month, the Veteran's attorney filed a NOD with respect to the ratings and effective dates assigned to the Veteran's degenerative disc disease of the lumbar spine and radiculopathy of the bilateral lower extremities in the May 2017 rating decision.  Thus far, the Veteran has not been furnished any SOC(s) addressing those matters.  See, e.g., 38 C.F.R. § 19.29.  However, it appears clear that the AOJ is aware of the NODs and is continuing to work on the appeals.  Therefore, the Board will not remand them at this time.  Cf. Manlincon, supra.

As noted in the Board's May 2017 decision, in October 2012, the Veteran filed a claim for service connection for psoriatic arthritis.  Thus far, that claim has not been adjudicated by the AOJ.  As such, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the May 2017 remand, the Board instructed the AOJ to obtain a medical opinion from a dermatologist to determine whether the Veteran's psoriasis was related to his military service, or was secondary to his service-connected PTSD.  

The AOJ obtained an opinion from Dr. R.S., who does not appear to be a dermatologist.  In a June 2017 opinion, Dr. R.S. reviewed the evidence of record and determined that the Veteran did not have a psoriasis diagnosis during the pendency of the appeal.  Because the AOJ did not obtain an opinion from a dermatologist as required by the Board's prior remand, the Board believes an addendum opinion should be obtained from a dermatologist addressing the now conflicting evidence of record pertaining to a psoriasis diagnosis, and whether such disability (if present during the appeal period) is related to service or to medications used to treat service-connected PTSD.

Additionally, it appears that there are be outstanding private treatment records that may be relevant to the Veteran's claim.  In June 2017, the Veteran's attorney indicated that he received ongoing treatment from E.S. a physician's assistant, and Dr. D. for his skin conditions.  To ensure a complete record, the AOJ should take appropriate steps, including contacting the Veteran and obtaining appropriate authorization, to obtain any pertinent outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to authorize VA to obtain any outstanding private medical records, to specifically include records from E.S. and Dr. D.  Make at least two (2) attempts to obtain records from any identified source.  

The Veteran must be notified of any requested records that cannot be obtained; the efforts made to obtain the records; and what further actions will be taken.

2.  Arrange to have a dermatologist review the record to determine whether the Veteran's had a psoriasis disability during the period under review, and if so, whether such is related to the Veteran's military service or secondary to his service-connected PTSD.  Upon review of the record, the dermatologist should provide responses to each of the following:

a.) Is it at least as likely as not (50 percent or greater probability) that the Veteran had psoriasis at any time since filing his claim for service connection in May 2011, even if it has resolved?  Please review and comment upon diagnoses of psoriasis made during the pendency of the appeal to include by the Veteran's private treatment provider in August 2011, following a biopsy in July 2011, as well as the recent opinion from VA physician Dr. R.S., who in June 2017 determined that no psoriasis disability existed.  Please support your conclusion with a medical explanation.

b.) If it is at least as likely as not that psoriasis existed during the period under review (even if it has resolved), is it also at least as likely as not (i.e., a 50 percent or greater probability) that the psoriasis disability had its onset during, or is otherwise related to, the Veteran's active duty service?

In providing an opinion with respect to nexus, the physician should discuss the medical significance, if any, of the many visits the Veteran had during service for treatment of skin-related issues, to include in April 1969 (rash on his ankle); April 1971 (rash on both ankles); November 1974 (rash on penis); November 1974 (rash in groin area); February, March, and April 1984 (erythematous rash of face and neck, then pruritus over the back/scalp); November 1984 (itching of scalp/top of skull with diffuse erythema that included the face, with what was described as a long history of recurrent scalp eruption); September 1987 (erythematous scaly lesions of the neck and forehead, with an assessment of eczema); October 1988 (rash to groin area); and March 1991 (rash on one side of the penis).

c.) Notwithstanding the answer to (b), is it at least as 
likely as not (i.e., a 50 percent or greater probability) that psoriasis was caused or aggravated beyond its natural progression by the Veteran's service-connected PTSD, to include any medication taken therefor?

In providing a response, the physician should discuss the medical significance, if any, of the articles the Veteran has submitted pertaining to the relationship between PTSD and psoriasis, to include those he submitted in July 2015.

A complete rationale for all opinions must be provided.

3.  Thereafter, and after any further development deemed necessary, the issue on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC) and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).


_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

